Broyles, O. J.
1. “When the final determination of a ease tried in a justice’s court, and carried by certiorari to the superior court, does not depend upon any controlling question of law, and there are issues of fact involved, the superior court has no authority to render a final judgment therein, although it may clearly appear from the facts disclosed by the record that the verdict rendered in the lower court was without evidence to support it. Civil Code, § 4652 [§ 5201 of the Civil Code of 1910]; Bryan v. Central of Georgia Railway Co.,” 117 Ga. 827 (45 S. E. 72). Patterson v. Central of Ga. Ry. Co., 117 Ga. 827 (45 S. E. 250). See also State v. Johnson, 21 Ga. App. 320 (3) (94 S. E. 325).
2. Under the foregoing ruling and the facts of the instant case, the judge of the superior court correctly sustained the certiorari, but erred in rendering final judgment for the plaintiff in certiorari.

Judgment reversed.


Lulce and Bloodworth, JJ., ooneur.